COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00193-CR
                             NO. 02-15-00194-CR


STANLEY DALE SELF                                                   APPELLANT

                                       V.

THE STATE OF TEXAS                                                        STATE


                                    ----------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY
                TRIAL COURT NOS. F-90-478-E, F-90-572-E

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      In both cause numbers, appellant Stanley Dale Self attempts to appeal

from the trial court’s orders denying his motion for appointment of counsel to

prepare and prosecute a postconviction application for writ of habeas corpus.

      On July 15, 2015, we sent appellant a letter expressing our concern that

we lacked jurisdiction over the appeals because, under code of criminal

      1
       See Tex. R. App. P. 47.4.
procedure article 11.07, we have no jurisdiction over matters relating to

postconviction applications, including requests for appointment of counsel. See

Tex. Code Crim. Proc. Ann. art. 11.07 (West 2015); Cooper v. State, No. 02-15-

00145-CR, 2015 WL 3799069, at *1 & nn.2, 4 (Tex. App.—Fort Worth June 18,

2015, no pet. h.) (mem. op., not designated for publication) (disposing of

attempted appeal of trial court’s order denying motion for appointment of

postconviction habeas counsel).

      We informed appellant that unless he or any party desiring to continue the

appeals filed a response showing grounds for continuing the appeals, we would

dismiss the appeals for want of jurisdiction. Appellant filed a response, but it

does not show grounds for continuing the appeals. Therefore, we dismiss the

appeals for want of jurisdiction. See Tex. R. App. P. 43.2(f).



                                                   /s/ Bonnie Sudderth
                                                   BONNIE SUDDERTH
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT AND SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 23, 2015




                                         2